Citation Nr: 1547712	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residual scar of the abdomen graft site.

2.  Entitlement to an initial rating in excess of 10 percent for scar of the left ear.

3.  Entitlement to an initial rating in excess of 10 percent for residual scar of the dorsal surface of the right wrist.

4.  Entitlement to an initial rating in excess of 10 percent for scar of the left hip anterior iliac crest bone graft donation site.

5.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia.

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disability.

7.  Entitlement to an initial compensable rating for left plantar fasciitis.
8.  Entitlement to an initial compensable rating for left inguinal hernia repair.

9.  Entitlement to an initial compensable rating for nuclear sclerotic changes of the eyes prior to March 12, 2012, and a rating in excess of 20 percent thereafter.

10.  Entitlement to an initial compensation rating for testicular disability.

11.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   In an April 2013 rating decision, the RO increased the disability rating for nuclear sclerotic changes of the eyes to 20 percent, effective March 12, 2012.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2012, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for further development, to include affording the Veteran additional VA examinations.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has recharacterized the issue of entitlement to service connection for migraine headaches to more broadly encompass entitlement to service connection for a headache disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

This appeal was partly processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's residual scar of the abdomen graft site has been shown to be no greater than superficial, painful, covering an area less than 144 square inches (929 sq. cm), and without limitation of motion or function. 
 
2.  Throughout the period on appeal, the Veteran's scar of the left ear has been shown to be no greater than superficial, painful, covering an area less than 144 square inches (929 sq. cm), and without limitation of motion or function.

3.  Throughout the period on appeal, the Veteran's residual scar of the dorsal surface of the right wrist has been shown to be no greater than superficial, painful, covering an area less than 144 square inches (929 sq. cm), and without limitation of motion or function.

4.  Throughout the period on appeal, the Veteran's scar of the left hip anterior iliac crest bone graft donation site has been shown to be deep, painful and covering an area less than 6 square inches (39 sq. cm), but without limitation of motion or function.

5.  Throughout the period on appeal, the Veteran's left knee chondromalacia has been manifested by no greater than objective findings of pain, flexion from zero to 125 degrees, and extension to zero degrees with pain, but without instability, or ankylosis.

6.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by no greater than objective findings of pain and mild muscle spasms not resulting in an abnormal gait or spinal contour, with forward flexion of the thoracolumbar spine zero to 90 degrees with pain, extension zero to 30 degrees with pain, bilateral lateral flexion zero to 30 degrees with pain, bilateral rotation zero to 40 degrees with pain, and combined range of motion of the thoracolumbar spine of 240 degrees.

7.  Throughout the period on appeal, the Veteran's left plantar fasciitis has been manifested by no greater than objective findings of tenderness to palpation at the plantar fascia and plantar fasciitis surface of the calcaneus, and subjective complaints of continuous, moderate pain.

8.  Throughout the period on appeal, the Veteran's left inguinal hernia repair has been symptom-free with subjective complaints of infrequent pain, has not recurred, and is not manifested by protrusion of any kind or use of a truss or belt.

9.  For the period prior to March 12, 2012, the Veteran's nuclear sclerotic changes of the eyes were manifested by no greater than a visual acuity of 20/20 in both eyes; for the period thereafter, the disability was manifested by no greater than a visual acuity of 20/70 in one eye, and 20/50 in the other eye. 

10.  Throughout the period on appeal, the Veteran's testicular disability has been manifested by no objective or subjective complaints, symptoms or residuals.
11.  The competent and probative evidence of record demonstrates that the Veteran's headache disability is not etiologically related to an event, injury or disease during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residual scar of the abdomen graft site have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2002); Diagnostic Codes 7801-7805 (2008). 

2.  The criteria for an initial rating in excess of 10 percent for scar of the left ear have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2002); Diagnostic Codes 7801-7805 (2008).

3.  The criteria for an initial rating in excess of 10 percent for residual scar of the dorsal surface of the right wrist have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2002); Diagnostic Codes 7801-7805 (2008).

4.  The criteria for an initial rating in excess of 10 percent for scar of the left hip anterior iliac crest bone graft donation site have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2002); Diagnostic Codes 7801-7805 (2008).

5.  The criteria for an initial rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5260, 5261 (2015).

6.  The criteria for an initial rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5242, 5003 (2015).  

7.  Affording the Veteran the benefit of the doubt, the criteria for an initial rating of 10 percent for plantar fasciitis, and no more, have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5276, 5284 (2015).

8.  The criteria for an initial compensable rating for left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7338 (2015).  

9.  The criteria for an initial compensable rating for nuclear sclerotic changes of the eyes, prior to March 12, 2012, and a rating in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.75, 4.76, 4.77, 4.79, 4.84a Diagnostic Codes 6028, 6078 (prior to December 10, 2008); Diagnostic Codes 6027, 6066, 6080 (2015). 

10.  The criteria for an initial compensable rating for testicular disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code 7524 (2015).

11.  The criteria for service connection for a headache disability have not been met.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 
 
The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in September 2007, which advised the Veteran of the evidence necessary to substantiate his service connection claims, and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.

Regarding the initial rating claims, that portion of the appeal arises from disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, letters in January 2008 and November 2008 provided the Veteran with notice of how to substantiate a claim for an increased rating.  Additionally, a June 2008 letter and an August 2008 Statement of the Case (SOC) provided the Veteran with the rating criteria upon which his initial disability ratings are based.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records and post-service treatment records.  The claims folder also contains VA examination reports dated October, November and December 2007, and March 2012, plus several examination addendum reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The 2007 examination reports were incomplete because the examiners did not have access to the Veteran's claims folder.  However, subsequent addendum reports for his eye and spine disorders, as well as the March 2012 examination reports, are adequate because the clinicians reviewed the Veteran's treatment records, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, provided the diagnostic criteria necessary to evaluate the severity of the Veteran's disabilities, and provided sound reasons and basis for their conclusions.    Accordingly, the Board concludes that the examination reports, taken as a whole, are adequate upon which to base decisions in these matters.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

A.  Entitlement to initial disability rating in excess of 10 percent for residual scar of the abdomen graft site; in excess of 10 percent for scar of the left ear; in excess of 10 percent for residual scar of the dorsal surface of the right wrist; and in excess of 10 percent for scar of the left hip anterior iliac crest bone graft donation site.

During the pendency of this appeal, VA amended the rating schedule for evaluating scars under 38 C.F.R. §  4.118.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit.  According to VA General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, neither of the above cases, nor the General Counsel Opinion, prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his or her appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118  to the period on or after the effective dates of the new regulations.

Prior to October 23, 2008, the rating schedule for evaluating scars read as follows:

DC 7801 provides that scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows:  area or areas exceeding 144 square inches (929 sq. cm) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm) are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 2. 

DC 7302 provides that scars, other than head, face, or neck, that are superficial and that do not cause limited motion, covering an area or areas of 144 square inches (929 sq. cm) or greater, are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, DC 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 2. 

DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008). 

Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides that a 10 percent rating is warranted for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.   38 C.F.R. § 4.118, DC 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part.  
38 C.F.R. § 4.118, DC 7805. 

Effective October 23, 2008, the rating schedule was revised.  The amendments apply to all applications for benefits received by VA on or after October 23, 2008, or, in the case of a veteran rated under DCs 7800-7805, if review is requested under the clarified criteria.  Here, there is no evidence that the Veteran requested that his scar disabilities be evaluated under the revised scar codes.  Moreover, as the old scar codes are more favorable to him, in that they provide a greater combined rating for his four scars, the rating in effect at the time he applied for benefits will be used.   

During an October 2007 VA general medical examination, the clinician noted that the Veteran had an 8 x 0.5 cm uncomplicated scar on the left hip anterior iliac crest bone graft donation site, which did not appear tender.  The scar had an oblique, hyperpigmented 8 x 1 cm scar that was nontender, nonadherent, smooth, not unstable, slightly elevated and considered deep in its entirely.  There was no inflammation, edema or keloid formation.  It was somewhat indurated, but not inflexible.  It caused no limitation of motion or function.  

During the Veteran's first scar examination in December 2007, the scar over the abdomen graft site was 1 x 7 cm and tender to palpation.  There was no adherence to underlying tissue, loss of motion or function, soft tissue damage, or skin ulceration or breakdown.  The left ear scar was 0.1 x 2 cm, tender to palpation and subjectively painful.  There was no adherence, loss of motion or function, and no underlying soft tissue damage, skin breakdown, ulceration or underlying tissue loss, elevation, depression or disfigurement.  The scar was the same color as the Veteran's skin, with normal texture, but without induration, inflexibility or skin breakdown.  The scar on the dorsal surface of the right wrist was Y-shaped and measured 5 x 7 cm.  It was tender to palpation.  The examiner noted that there was adherence to underlying tissue, but said it did not appear to cause loss of motion or function.  There was no soft tissue damage, or skin ulceration or breakdown.  There was no information concerning the scar of the left hip anterior iliac crest bone graft donation site. 

During the second VA scar examination in March 2012, the examiner noted that none of the Veteran's scars were unstable, or both painful and unstable, and none resulted from burns.  The abdomen graft site scar was hyperpigmented, mildly tender, linear and measured 7.5 cm in length.  The left ear scar (which the examiner erroneously referred to as a right ear scar) was 2 x 0.2 cm.  It was negative for surface contour, elevation or depression, adherence to underlying tissue or missing tissue.  There was no abnormal pigmentation or texture.  The dorsal surface of the right wrist scar was linear and measured 9.5 cm.  The Veteran said it caused severe pain every day, but the examiner opined that his complaints were most likely related to the underlying wrist fracture residuals.  He said there was some tenderness, but the scar itself did not likely cause any disability.  The left hip anterior iliac crest bone graft donation site (labeled by clinician as the left groin) was linear and measured 7 cm in length.  The Veteran said the scar continued to bother him about every other day, with moderate to severe pain, generally occurring at rest and with weather changes, and becoming worse at night.  

VA treatment reports of record contain no evidence that contradicts or enhances any of the findings cited in the VA examination reports.  There is no evidence that the Veteran sought or received treatment for any of his scars during the appeal period.

Based on these findings, under the scar codes in effect August 30, 2002 to October 22, 2008, a disability rating in excess of 10 percent under DC 7804 for the scar of the abdomen graft site, scar of the left ear or scar of the dorsal surface of the right wrist is not warranted.  There is also no probative evidence to show that a rating in excess of 10 percent under DC 7801 for deep scars is not warranted for scar of the left hip anterior iliac crest bone graft donation site.  The abdomen, left ear and right wrist scars were superficial, painful, and less than 144 square inches (929 sq. cm).  Although the left hip anterior iliac crest bone donation site scar was noted by the October 2007 examiner to be deep, it did not result in limitation of motion or function.  None of the scars are unstable or cause loss of motion or function.  Because there are no other diagnostic codes that provide for more than the current 10 percent rating for each scar, a rating in excess of the current 10 percent for each scar is not warranted.  Additionally, a higher disability rating is not available using the scar codes in effect October 23, 2008.

Accordingly, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for any of his service-connected scars under any of the potentially applicable diagnostic codes during any portion of the appeal period.  Staged ratings are not applicable.  See Fenderson v. West, supra.  

B.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2015).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2015).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran's left knee has been evaluated under DC 5260 for limitation of flexion. He contends that the disorder is worse than the current disability rating contemplates.

During the Veteran's December 2007 joints examination, he reported that he was having constant, severe left knee pain with intermittent locking, instability and swelling.  He also reported daily flare-ups and said some activities of daily living, including driving and sleeping, were affected; he was not working at that time.  He rated his pain 8 out of 10.  The physical examination showed extension to zero degrees midline with pain; flexion was from zero to 136 degrees with pain.  Range of motion was not additionally limited following repetitive use.  The examination showed the knee was stable to Lachman and other testing.  There was no palpable tenderness.  The examiner said the condition was grade I mild crepitus.  X-rays were negative and McMurray's was normal.  The diagnosis was mild left knee chondromalacia.

During the Veteran's March 2012 joints examination, he again reported daily knee pain with occasional giving way, but no feeling of instability.  Extension was to zero degrees without pain; flexion was zero to 125 degrees with pain at 100 degrees. Range of motion was not additionally limited following repetitive use.  There was no finding of ankylosis.  The examiner said that the condition interfered with the Veteran's weight-bearing and ability to sit or stand.  Muscle strength testing showed active movement against some resistance on flexion and extension.  The Lachman test showed some anterior instability, but was negative for posterior instability and medial-lateral instability.  X-rays showed a small effusion with no joint space narrowing.  There was no evidence of degenerative or traumatic brain injury arthritis, and no patellar subluxation.  

There are no VA or private treatment records to indicate that the Veteran was treated for his left knee disorder during the period on appeal.  His June 2007 service separation examination did not include a range of motion assessment.

The competent and probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for left knee chondromalacia under DC 5260 at any time during the appeal period.  As noted above, there was no probative evidence during the entirety of the period on appeal that the Veteran had limitation of motion in flexion limited to 30 degrees or less.  A separate disability rating is not warranted under DC 5261 for limitation of motion in extension, as there has been no evidence, either from the Veteran or his clinicians, to show that he ever had limited extension.  Moreover, despite the fact that both examiners who evaluated him over the course of the appeal found that there was objective evidence of pain, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  
The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis), DC 5257 (for recurrent subluxation or lateral instability), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence of ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable.  Moreover, although, during the December 2007 examination, the Veteran reported that he was experiencing instability and locking, diagnostic testing revealed no such symptoms.  During the second examination, the Veteran said that he experienced occasional giving way, with no instability, and there was no indication of instability on the diagnostic tests.

Accordingly, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for any of his service-connected scars under any of the potentially applicable diagnostic codes during any portion of the appeal period.  Staged ratings are not applicable.  See Fenderson v. West, supra.  

 C.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine disability.

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling under DC 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Under Note (6), DC 5242 also references DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003.

During an October 2007 general medical examination, the range of motion of the Veteran's thoracolumbar spine in forward flexion was 110 degrees, extension was zero to 25 degrees, right lateral flexion was zero to 25 degrees, left lateral flexion was zero to 30 degrees, and bilateral rotation was zero to 45 degrees, all movements with pain except the end of range of motion of the right lateral flexion. The combined range of motion was 280 degrees.  There was no additional limitation of range of motion after repetitions.  There was no spasm or tenderness to palpation, and straight leg raises were negative.  Motor strength, tone and light touch sensation were all within normal limits in both lower extremities, and the Veteran had a normal gait.  X-rays of the lumbar spine showed anterior listhesis at L5 with L5 spondylolysis.  Vertebrae were of normal height.  The examiner noted that there was straightening of the spine due to spasms, but did indicate that the spasms were severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The diagnosis was L5-S1 spondylolisthesis.

The Veteran was afforded a VA spine examination in November 2007, at which time, he reported having severe pain radiating to his posterior lower trunk and affecting his ability to walk less than a mile.  He also reported having mild muscle spasms.  Forward flexion of the thoracolumbar spine was zero to 90 degrees with pain, extension was zero to 30 degrees with pain, bilateral lateral flexion was zero to 30 degrees with pain, and bilateral rotation was zero to 40 degrees with pain.  Range of motion was not additionally limited after repetitions.  The combined range of motion of the spine was 260 degrees.  He was positive for mild paravertebral muscle spasms and tenderness, but there was no indication that his muscle spasms were severe enough to result in an abnormal gait or abnormal spinal contour.  Straight leg raises were negative, there were no motor or sensory abnormalities in the lower extremities and he had a normal gait.  The diagnoses were L5 listhesis with spasm, and L5 spondylolysis with spasm.  

During his March 2012 spine examination, the Veteran said that he experienced back pain when sitting up straight or bending over.  He also reported daily pain that radiated to his legs and feet, with intermittent numbness to his bilateral legs and flare-ups affecting his ability to sleep.  Forward flexion was zero to 90 degrees with pain at 80 degrees, extension was zero to 30 degrees with pain at 25 degrees, bilateral lateral flexion was zero to 30 degrees with pain, and bilateral lateral rotation was zero to 30 degrees with pain.  The combined range of motion was 240 degrees.  There was no additional loss of range of motion following repetitions.  There was localized tenderness to palpation for joints and/or soft tissue of the thoracolumbar spine, but no evidence of guarding.  Muscle strength testing showed active movement against some resistance.  The reflex examination showed normal findings in the knee.  The sensory examination showed normal findings for the bilateral upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raises were negative bilaterally.  The examiner found the Veteran to be negative for radiculopathy and neurological abnormalities.  There was no evidence of intervertebral disc syndrome.  Regarding the functional impact of his spine disorder, the Veteran said he was now working as a railroad conductor, adding that he was able to "deal" with pain and rarely missed work due to back pain.   

In a September 2012 addendum to the March 2012 examination, the clinician noted that, after review of the claims file, there were no changes to diagnoses or opinions.

There are no VA or private treatment records showing that the Veteran received treatment for his lumbar disorder during the course of the appeal, and his June 2007 service separation examination did not provide ranges of motion.

Based on a review of the evidence of record, the Board concludes that an initial disability rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted for any portion of the appeal period.  A higher, 20 percent disability rating is not warranted because, as noted above, his forward flexion of the thoracolumbar spine was greater than 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Moreover, although the October 2007 examiner noted that the Veteran had muscle spasms resulting in a straightening of the spine, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was also no evidence of favorable ankylosis, which would warrant a higher, 30 percent disability rating.  Furthermore, although the Veteran continued to report low back pain, the General Rating Formula for Diseases and Injuries of the Spine criteria include symptoms such as pain, stiffness, aching, etc.  

There is also no objective evidence that the Veteran has any associated neurological abnormalities, including bowel or bladder impairment or radiculopathy.  Although, during the March 2012 examination, he reported that he experienced daily pain that radiated from his back to his legs and feet, with intermittent numbness to his bilateral legs, the sensory examination was within normal limits for the bilateral upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, and the examiner found the Veteran negative for radiculopathy and neurological abnormalities.  As such, a separate disability rating for lower extremity radiculopathy is not warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability.  See Butts v. Brown, supra.  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during this portion of the appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Moreover, because was never diagnosed with intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, a higher disability rating for this disorder is not for application.
	
The Board has also considered whether the Veteran is entitled to "staged" ratings for his service-connected disability.  Fenderson v. West, supra.  However, based upon the record, at no time during the claims period has the disability on appeal been more disabling than the current rating contemplates.

D.  Entitlement to an initial compensable rating for left plantar fasciitis.

The Veteran's left foot plantar fasciitis has been evaluated under DC 5276, flatfoot 
acquired.  VA regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (zero percent).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Under DC 5284, foot injuries, other, a 30 percent rating is warranted for a severe disability.  A 20 percent rating is warranted for a moderately severe disability.  A 10 percent rating is warranted for a moderate disability.  

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Review of the claims folder reveals no evidence that the Veteran sought or received treatment for his left foot disorder during the course of the appeal, and his June 2007 service separation examination did not indicate the severity of his plantar fasciitis.

During the November 2007 VA feet examination, the Veteran reported having constant, moderate pain in his left foot.  He said the condition affected his activities of daily living, such as driving and getting dressed.  He also reported experiencing severe daily flare-ups lasting the entire day and said he could not stand for more than 30 minutes at a time.  The physical examination revealed normal findings except for pain on palpation over the calcaneus.  X-rays revealed a plantar calcaneus bone spur.  The diagnoses were left plantar fasciitis and left calcaneal bone spur.  

During the March 2012 VA feet examination, the Veteran reported that he was unable to run or do jumping jacks.  He also said that he had previously sought treatment in a hospital emergency room a couple of times per month for pain.  He said that he was able to walk at a moderate pace, but not for extended periods.  Upon physical examination, the Veteran was found to be positive for tenderness to palpation at the plantar fascia and plantar surface of the calcaneus.  There were no other foot disorders, including no evidence of bilateral or unilateral week foot.  
X-rays showed diminished plantar arches and tiny plantar spurs on the calcaneus without objective evidence of pes planus.  The Veteran said that the condition affected his occupational functioning because he had missed 30 days of work in the previous year due to foot and knee pain.  In a September 2012 addendum, the clinician said that after reviewing the claims file, there were no changes to his opinion or the Veteran's diagnoses.  

Affording the Veteran the benefit of the doubt, the Board finds that the criteria for a disability rating of 10 percent, and no more, is warranted for left plantar fasciitis under DC 5284, foot injuries, other.  As noted above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

There is no evidence that the Veteran has ever been diagnosed with flat foot.  Rather, throughout the appeal period, his left plantar fasciitis has been manifested by subjective reports of constant, moderate to severe pain with objective findings of tenderness on palpation.  The Veteran also reported that the pain from his foot disorder had resulted in his missing 30 days from work.  Based on his statements during the VA examinations, as well as objective findings of tenderness to palpation of the left foot, the Board finds the Veteran's statements regarding his symptomatology are competent, and there is no reason to doubt his credibility.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board has considered whether a higher disability rating is warranted under other potentially applicable diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, because there is no probative evidence to show that the Veteran has been diagnosed with acquired claw foot (pes cavus), or moderately severe malunion or nonunion of the tarsal or metatarsal bones, a higher disability rating under another diagnostic code is not warranted.

The Board has also considered whether the Veteran is entitled to "staged" ratings for his service-connected disability.  Fenderson v. West, supra.  However, based upon the record, at no time during the claims period has the disability on appeal been more disabling than the current rating contemplates.

E.  Entitlement to an initial compensable disability rating for left inguinal 
hernia repair.

The Veteran's left inguinal hernia repair disability has been evaluated under 38 C.F.R. § 4.115a, DC 7338.  This diagnostic code assigns a non-compensable evaluation for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without true hernia protrusion.  A 10 percent evaluation is assigned for a postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative, recurrent or unoperated, irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest schedular rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well-supported under ordinary conditions, and not readily reducible, when considered inoperable.    

During the Veteran's October 2007 general medical examination, he reported tenderness to the surgical scar from the surgery, but reported no symptoms related to the hernia repair itself.  The examination revealed no hernia.  The diagnosis was residuals of left inguinal hernia status-post repair.

During a December 2007 VA genitourinary examination, the Veteran denied any residual symptoms from his hernia repair.  He said he was not incontinent, nor unable to achieve vaginal penetration with ejaculation.  He also denied that the disorder had any effect on his activities of daily living.  Upon physical examination, the Veteran was not in any obvious discomfort and the examiner found no evidence of direct or indirect inguinal hernia.  The diagnosis was left inguinal hernia surgically corrected on active duty with no residual effects.

There is no evidence that the Veteran received treatment for his left inguinal hernia at any time during the course of the appeal.

In March 2012, the Veteran was afforded a VA hernia examination, where he reported throbbing pain "every now and then," about twice per week.  However, he said it did not interfere with his activities of daily living.  The examination revealed no evidence of a hernia.  

The probative and competent evidence is against the Veteran's claim of entitlement to a compensable disability evaluation for left inguinal hernia repair.  As noted above, although the Veteran reported experiencing throbbing pain in the surgical site "every now and then," there has been no evidence at any time during the course of the appeal to show that the hernia was ever recurrent, readily reducible or required the use of a supportive truss or belt.  Rather, the evidence has shown that his disorder is essentially symptom-free.  As such, the Board finds that his symptoms more nearly approximate the currently-assigned criteria for a non-compensable evaluation under Diagnostic Code 7338.
The Board has also considered whether other diagnostic codes are applicable to the Veteran's left inguinal hernia repair.  See Butts v. Brown, supra.  However, as there has been no diagnosis of, or treatment for another disorder under the schedule of ratings for digestive disorders, the Board finds the other diagnostic codes under 38 C.F.R. § 4.114 are not applicable.  

The Board has also considered whether the Veteran is entitled to "staged" ratings for his service-connected disability.  Fenderson v. West, supra.  However, based upon the record, at no time during the claims period has the disability on appeal been more disabling than the current rating contemplates.

F.  Entitlement to an initial compensable rating for nuclear sclerotic changes of the eyes prior to March 12, 2012, and a rating in excess of 20 percent thereafter.

The Veteran's claim of entitlement to service connection for vision loss was received by VA in August 2007.  During the pendency of the appeal, VA amended the rating schedule for evaluating diseases of the eye.  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 - 66554 (November 10, 2008).  Nonetheless, the old and revised regulations essentially apply the same standards for rating visual acuity when both eyes are service connected, which is applicable here.  38 C.F.R. § 4.79.

The Veteran's nuclear sclerotic changes of the eyes were initially evaluated under 
38 C.F.R. § 4.84, DC 6028-6066 (prior to December 10, 2008).  The former DC 6028 addresses senile and other cataracts.  Both pre- and post-operative cataracts are rated on impairment of vision.  Impairment of vision includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77). Under DC 6078, a 10 percent rating is assigned when vision in both eyes is 20/50.  A 20 percent rating is assigned when vision in one eye is 20/70 and vision in the other eye is 20/50; or when vision in one eye is 20/100 and vision in the other eye is 20/50.  A 30 percent rating is assigned when vision in both eyes is 20/70; or when vision in one eye is 20/100 and vision in the other eye is 20/70.  A 50 percent rating is assigned when vision is 20/100 in both eyes.  See 38 C.F.R. § 4.84a, DC 6028, 6078 (prior to December 10, 2008).  As to visual acuity, the best distance vision after the best correction by glasses will be the basis for rating.  38 C.F.R. § 4.75  (prior to December 10, 2008). 

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

At the time of his June 2007 service separation examination, the Veteran's corrected distance vision was 20/20 bilaterally; his visual field was not tested.

During his December 2007 VA eye examination, the Veteran said that he had experienced a gradual decrease in near and distance vision over the previous four years.  His corrected distance vision was 20/20 in both eyes.  A trace amount of nuclear sclerotic change was noted in the lens of both eyes.  The visual fields were intact and full to confrontation bilaterally.  The diagnoses were mild bilateral dry eye with mild corneal changes, bilateral conjunctival pingueculae, and refractive error of myopia with astigmatism that is fully corrected with refraction in both eyes.

In December 2011, during a cataract screening with his private physician, the Veteran's corrected distance vision was 20/20 bilaterally.  A visual field evaluation was not noted.  The clinician, S.L., opined that the Veteran's fleck opacities in each eye were not visually significant. 

During his March 2012 VA eye examination, the AOJ evaluated the Veteran's eye disability under DCs 6027 and 6066, under the rating schedule for diseases of the eye that became effective December 10, 2008.  The AOJ correctly noted that, because the Veteran's eye disability would warrant the same rating under both the old and revised diagnostic codes, all future evaluations would be based on the new codes.  

Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent, based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, DCs 6061-6066.

Chapter 38 C.F.R. § 4.79, DC 6027 is used to evaluate a preoperative cataract of any type, which is further evaluated based on visual impairment.  Under DC 6066, a noncompensable evaluation is warranted when vision is 20/40 in both eyes.  A 10 percent rating is warranted when vision is 20/50 in both eyes; or when vision in one eye is 20/40, and vision in the other eye is 20/50, 20/70 or 20/100.  A 20 percent rating is warranted when vision in one eye is 20/70 and vision in the other eye is 20/50; or when vision in one eye is 20/100 and vision in the other eye is 20/50; or when vision in one eye is 20/200 and vision in the other eye is 20/40; or when vision in one eye is 15/200 and vision in the other eye is 20/40.  Higher evaluations are provided for more severe visual impairment.  See 38 C.F.R. § 4.79.

Impairment of visual field is rated under 38 C.F.R. § 4.79, DC 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is: temporally, 85 degrees; down temporally, 85 degrees; down, 65 degrees; down nasally, 50 degrees; nasally, 60 degrees; up nasally, 55 degrees; up, 45 degrees; and up temporally, 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

During the March 2012 examination, the Veteran reported experiencing occasional diplopia.  The physical examination showed that his corrected distance vision was 20/20 in the right eye and 20/25-2 in the left eye.  The field of vision study, using the Goldmann's kinetic perimeter chart, showed that the visual field in the left eye was as follows: 74 degrees temporally; 69 degrees down temporally; 52 degrees down; 40 degrees down nasally; 38 degrees nasally; 40 degrees up nasally; 41 degrees up; and 55 degrees up temporally.  The total remaining left eye visual field was 308 degrees, resulting in a concentric contraction of 39.  This results in a visual acuity of 20/70 for the left eye.  The visual field in the right eye was as follows:  74 degrees temporally; 69 degrees down temporally; 52 degrees down; 40 degrees down nasally; 38 degrees nasally; 40 degrees up nasally; 41 degrees up; and 58 degrees up temporally (the AOJ erroneously used 55, which is the normal degrees for up temporally).  The total right  eye visual field was 412 degrees, resulting in concentric contraction of 52.  This results in a visual acuity of 20/40 for the right eye.  Confrontational visual fields were full bilaterally.  The diagnoses were pinguecula of the right eye, myopia bilaterally, left eye greater than right, and astigmatism of the left eye.  There was no diagnosis of cataracts or diplopia.  In November and December 2012 examination addendums (prepared because neither the December 2007, nor the March 2012 examiner, had reviewed the Veteran's claims folder), the clinicians wrote that, after reviewing the claims folder, there was no change to the findings of the previous examinations.  
 
The probative and competent evidence is against the Veteran's claim of entitlement to a compensable disability evaluation for nuclear sclerotic changes for the period prior to March 12, 2012, under the former DCs 6028 and 6078.  During this period, the probative and competent evidence shows that the Veteran's corrected distance vision was no worse than 20/20 bilaterally.  

The probative and competent evidence is also against the Veteran's claim of entitlement to a disability evaluation in excess of 20 for nuclear sclerotic changes for the period beginning March 12, 2012, using both the old and revised eye diagnostic codes.  Under DC 6066, the Veteran would not warrant a higher initial disability rating because his corrected distance vision of 20/20 and 20/25-2 during the March 2012 VA examination results in a noncompensable rating for impairment of central visual acuity.  His impairment of visual field, using the Goldmann's kinetic perimeter chart, results in left eye visual acuity of 20/70 and right eye visual acuity of 20/40.  Based on these findings, a disability rating of no greater than 10 percent is warranted under DC 6066.  However, under DC 6080, visual field defects, because the remaining visual field in his right eye under the Goldmann chart (concentric contraction of 52 degrees) is between 46 and 60 degrees, which the rating criteria indicate applies bilaterally, unilaterally or can be evaluated as 20/50, a disability rating of no greater than the current 20 percent is warranted for left eye vision of 20/70 and right eye vision of 20/50.  There has been no indication of diplopia, aphakia or other disability that would warrant a higher or separate rating at any time during the period on appeal. 

G.  Entitlement to an initial compensation rating for testicular disability.

The Veteran's testicular disability has been evaluated by analogy to 38 C.F.R. 
§ 4.115b, DC 7523, testis, atrophy complete.  See 38 C.F.R. § 4.20 (2015).  Under DC 7523, complete atrophy of one testicle warrants a noncompensable rating, and a 20 percent rating is warranted for the complete atrophy of both testis.

The Veteran's service treatment records show that, in April 2005, he underwent a spermatocelectomy on the left testicle.  There was no further treatment and no evidence of residuals during his June 2007 service separation examination.

During a November 2007 genitourinary examination, the Veteran did not report any symptoms related to his testicular disorder.  On physical examination, the testes descended bilaterally.  There was no evidence of a testicular mass.  

During a March 2012 male reproductive examination, the Veteran denied any residual problems from his spermatocelectomy, include no voiding dysfunction, urinary infection, erectile dysfunction, retrograde ejaculation or reproductive organ infection.  The penis, testes and epididymis were within normal limits.  The examiner noted that there was a small post-surgery scar, but it was not painful or unstable, and did not have a total area greater than 39 cm.   

The probative and competent evidence is against the Veteran's claim of entitlement to a compensable disability evaluation for his testicular disability.  There is no evidence that the Veteran received treatment for his testicular disability at any time during the course of the appeal, and there are no symptoms associated with the disorder.  As noted above, a compensable rating under DC 7523 would require involvement, to the point of complete atrophy, of both testis; even the complete atrophy of one testicle warrants no more than a noncompensable rating under this diagnostic code.  As the evidence fails to show complete atrophy of both testes, a higher initial disability rating is not warranted.

The Board has considered whether other diagnostic codes are applicable to the Veteran's testicle disability.  See Butts v. Brown, supra.  However, as there has been no diagnosis of, or treatment for another disorder under the Schedule for Rating Disabilities for dysfunction of the genitourinary system, the other diagnostic codes under 38 C.F.R. § 4.115a are not applicable.  

The Board has considered whether the Veteran is entitled to staged ratings for his service-connected disability.  Fenderson v. West, supra.  However, based upon the record, at no time during the claims period has the disability on appeal been more disabling than the current rating contemplates.

Extraschedular Considerations

The Board has also considered whether any of the Veteran's disabilities may be rated on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The diagnostic codes used to evaluate the Veteran's disabilities consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria. The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment. 

Furthermore, there is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for any of his service-connected disabilities during the period on appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Moreover, the evidence does not establish that his disabilities markedly interfere with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  During the March 2012 spine examination, the Veteran reported that, although he experienced lumbar pain, he rarely missed work as a result of the back pain alone.  Additionally, although he reported experiencing flare-ups with pain, the current 10 percent disability rating contemplates the pain that often accompanies spondylolysis.  Therefore, referral for assignment of an extra-schedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In addition to the medical evidence, the Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  The Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Thus, while the Veteran's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, his treatment records and VA examination reports, offering detailed, specific, specialized determinations pertinent to the rating criteria, are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.

H.  Entitlement to service connection for a headache disability.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain organic diseases of the nervous system, such as migraine headaches, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

The Veteran contends that he has migraine headaches, which began during active duty service, and have continued ever since.  Review of his service treatment records shows that, in April 2007, he was seen in the clinic for several complaints, including headaches.  He described the headaches as atypical in location, occurring several times per week, and for which he required medication.  He denied any associated nausea or vomiting.  On examination, he was found to have a headache. The diagnosis was headache syndromes, and he was prescribed medication.  In May 2007, during a clinic visit for an EKG interpretation, the clinician noted that, among the Veteran's  "problems" was headache syndromes.  There is no further description or explanation; the Veteran was not treated for a headache disorder at any other time during his 20-year career in service.  Moreover, none of his numerous medical examinations during service demonstrated the presence of a neurological or headache disorder.  He also did not report having a current or past history of a headache disorder on any of his service medical history reports until April 2007, when he reported experiencing frequent or severe headaches.  However, during his June 2007 retirement examination, the head and neurologic evaluations were within normal limits.   
In December 2007, the Veteran underwent a VA neurological examination.  He reported that he was experiencing 3-4 headaches per day, with a duration of 10-45 minutes each, usually on the left side of head with intense pain.  He said that the headaches did not affect his activities of daily living (the Veteran was not working at the time), and had not affected his active duty service.  The examination revealed all neurological and motor systems to be within normal limits.  The clinician diagnosed headaches, not otherwise classified, occurring several times per day for brief intervals, non-prostrating and not impairing activities of daily living.  However, the examiner failed to provide an opinion as to the cause of the Veteran's headaches.

There are no VA or private treatment records showing that the Veteran sought or received treatment for headaches between December 2007 and March 2012, when he was afforded a second VA examination.  He reported that he had been experiencing headaches since 1997 without an apparent cause.  Upon examination, he was found to have neither characteristic prostrating attacks of migraine headache pain, nor prostrating attacks of non-migraine headache pain.  The examiner diagnosed him with tension headaches and opined that it was less likely than not that the headaches were linked to military service, since there was only one passing mention of headaches in the service treatment records.  

The competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for a headache disability.  As noted above, the only record of treatment for headaches during the Veteran's 20-year military career was in April 2007, shortly before his retirement.  Moreover, although he reported a history of headaches on his April 2007 medical history report, during his June 2007 retirement examination, he was found to have no headaches or neurological abnormalities suggestive of a headache disability.  Accordingly, service connection on a direct basis is not for application.

Additionally, because there is no evidence that the Veteran was diagnosed with a headache disability to a compensable degree within one year of separation from service, a headache disability on a presumptive basis is also not for application.

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, , are competent to describe symptoms of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex neurological disorder, such as headaches.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the March 2012 VA examiner, who provided sound reasons and bases for his opinion that the Veteran's headache disorder was not related to service.

Accordingly, the Board finds the probative and competent evidence to be against the Veteran's claim of entitlement to service connection for a headache disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for residual scar of the abdomen graft site is denied.

Entitlement to an initial rating in excess of 10 percent for scar of the left ear is denied.

Entitlement to an initial rating in excess of 10 percent for residual scar of the dorsal surface of the right wrist is denied.

Entitlement to an initial rating in excess of 10 percent for scar of the left hip anterior iliac crest bone graft donation site is denied.

Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar spine disability is denied.

Entitlement to an initial compensable rating for left plantar fasciitis is granted.

Entitlement to an initial compensable rating for left inguinal hernia repair is denied.

Entitlement to an initial compensable rating for nuclear sclerotic changes of the eyes prior to March 12, 2012, and a rating in excess of 20 percent thereafter is denied.

Entitlement to an initial compensable rating for a testicular disability is denied.

Entitlement to service connection for a headache disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


